FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2022

                                     No. 04-22-00337-CR

                                     Luis DOMINGUEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 628896
                         Honorable Timothy Johnson, Judge Presiding


                                        ORDER
        The reporter’s record in this appeal was originally due June 27, 2022. The record has not
been filed. On June 27, the court reporter, Yvonne S. Nino, filed a notice of late record stating
that her “other duties or activities preclude working on the record” and that she anticipated the
record would be complete by July 29, 2022.

        We grant in part the motion and order Ms. Nino to file the record by July 27, 2022.
The reporter is advised that the court will not grant a further extension of time unless she (1)
establishes there are extraordinary circumstances that prevent her from timely filing the record,
(2) advises the court of what efforts have been expended to prepare the record and the status of
completion, and (3) provides the court reasonable assurance the record will be completed and
filed by the requested extended deadline.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court